Citation Nr: 0720832	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  96-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.  

2.  Entitlement to service connection for low back disability 
secondary to residuals of left ankle sprain.  

3.  Entitlement to service connection for bilateral knee 
disabilities secondary to residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1973.  He also served in a reserve component of the military.

In January 2000, the Board of Veterans' Appeals (Board), 
among other things, reopened and denied the veteran's claim 
for service connection for bilateral knee disabilities 
secondary to service-connected left ankle disability.  The 
Board also denied his claim for service connection for low 
back disability secondary to left ankle disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2001, the parties to the appeal filed a joint motion 
asking the Court to vacate and remand the Board's decision.  
Later that same month, the Court granted the motion as to 
those matters that had been decided adverse to the veteran.

In March 2002, the Board ordered internal development of the 
veteran's claims.  Additional evidence was received; however, 
in May 2003 the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that had permitted 
the Board to obtain and review new evidence without obtaining 
a waiver from the appellant.  Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in June 2003, the Board remanded the claims to 
the RO.

In July 2003, while the case was in remand status, the RO 
denied service connection for diabetes mellitus, to include 
as due to exposure to herbicides.  The veteran disagreed with 
that decision and, after receiving a statement of the case, 
perfected an appeal as to that issue.  The RO confirmed and 
continued the prior determinations as to the remaining issues 
on appeal, and the case was returned to the Board in May 
2004.

In August 2004, the Board remanded the claims here in 
question for additional development.  The agency of original 
jurisdiction (AOJ) confirmed and continued the prior 
determinations, and the case was returned to the Board in 
February 2006.  In May and December 2006, the Board requested 
opinions from medical experts relative to the veteran's low 
back and knee claims.  The veteran and his representative 
have reviewed those opinions and provided a response.  The 
case is now presented for further appellate consideration.

With respect to the veteran's herbicide claim, the Board 
notes that the Court, in August 2006, issued an opinion in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), wherein the Court 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In that case, the Board had determined that although the 
appellant had served in waters off the shore of the Republic 
of Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant never 
actually set foot on land in that country.  In reversing the 
Board's decision, the Court held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III,  
4.08(k)(1)-(2) (Nov. 1991), created a presumption of 
herbicide exposure based on receipt of the Vietnam Service 
Medal.  In so holding, the Court found the manual provision 
to be a substantive rule and invalidated a subsequent 
amendment to that provision.  The Court also found that 
neither the statute nor the regulation governing herbicide 
exposure claims precluded application of the presumption of 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.

VA disagrees with the Court's decision in Haas and is 
pursuing an appeal to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA 
sought and obtained a stay at the Board on the adjudication 
of claims affected by Haas.  See Ribaudo v. Nicholson, No. 
06-2762 (U.S. Vet. App. Apr. 13, 2007).  The specific claims 
affected include claims for service connection based on 
herbicide exposure where the only evidence of exposure is 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.

The veteran's claim for service connection for diabetes 
mellitus falls within the parameters of the stay.  Once a 
final decision is reached on appeal in the Haas case, the 
adjudication of stayed cases, including the veteran's claim 
for service connection for diabetes, will be resumed.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of left 
ankle sprain.

2.  The veteran does not have disabilities of the knees or 
low back that have been caused or chronically worsened by his 
service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
proximately due to or the result of service-connected 
disability of the left ankle.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.310 
(2006).

2.  The veteran does not have a disability of either knee 
that is proximately due to or the result of service-connected 
disability of the left ankle.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish secondary service connection 
for disabilities of his knees and low back.  He maintains, in 
essence, that he has problems in those regions that have been 
caused or made worse by the service-connected disability of 
his left ankle.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in September 2004, the AOJ informed the veteran 
of the information and evidence required to substantiate his 
claims for secondary service connection.  He was notified of 
his and VA's respective duties for obtaining the information 
and evidence, and he was asked to send any evidence in his 
possession that pertained to his claims.  Although the notice 
letter was not provided until after the veteran's claims were 
initially adjudicated, the claims have since been re-
adjudicated in a November 2005 supplemental statement of the 
case, thereby correcting any defect in its timing.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the aforementioned letter does 
not contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established for the disabilities at issue.  The Board 
notes, however, that no questions with respect to rating or 
effective date are currently before the Board on appeal.  
Indeed, as set forth below, the Board has determined that the 
veteran's claims for secondary service connection must be 
denied.  Consequently, no rating or effective date will be 
assigned as a matter of law.  Under the circumstances, the 
Board finds that there is no risk that the veteran will be 
prejudiced by the lack of notice with respect to matters of 
rating and/or effective date, as those matters pertain to the 
issues that are currently being adjudicated.  The purpose of 
the notice requirement has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The veteran has been examined, 
his service medical records have been obtained, along with 
records of relevant post-service VA and private medical 
treatment, and medical opinions have been procured as to the 
etiology of the disabilities at issue.  The veteran did not 
provide a current release in response to VA's most recent 
efforts (in September 2004) to obtain a copy of a July 2002 
letter purportedly authored by the veteran's private 
physician, Dr. Jackson.  As a result, VA could not assist him 
further.  Accordingly, and because it does not appear that 
any other relevant evidence exists and can be procured, it is 
the Board's conclusion no further development action is 
necessary.

II.  The Merits of the Veteran's Claims

Generally speaking, service connection is warranted where the 
evidence of record shows that a chronic disability or 
disorder is proximately due to, or the result, of an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006).  In addition, if the 
evidence shows that a service-connected disability has 
aggravated (i.e., caused a chronic or permanent worsening of) 
a non-service-connected condition, compensation is payable 
for the secondary condition for the degree of disability (but 
only that degree) over and above that which existed prior to 
the aggravation.  See, e.g., Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

VA recently amended its regulation pertaining to secondary 
service connection, effective from October 10, 2006.  See 
Claims Based on Aggravation of a Nonservice-Connected 
Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310).  The new regulation appears 
to place additional evidentiary burdens on claimants seeking 
service connection based on aggravation; specifically, in 
terms of establishing a baseline level of disability for the 
non-service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the veteran's appeal was already pending when the 
new provisions were promulgated, the Board will consider his 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Turning to the facts of the present appeal, the Board notes 
that the evidence of record shows that the veteran was 
treated for a hyperextension injury of the left ankle with 
diffuse anterior pain and tenderness in July 1970.  X-rays 
were negative for fracture.  The clinical impression was that 
he had a sprain.  The plan was to immobilize the ankle in a 
short leg walking cast for 10 to 14 days.  On examination in 
November 1970, he did not report any complaints relative to 
his left ankle, and no abnormalities of the lower extremities 
were identified.  In September 1975, arthralgia of the right 
sacroiliac joint was suspected.
 
In March 1980, the veteran filed a claim for service 
connection for left ankle disability.  In July 1980, VA 
examined him.  He reported that he had been experiencing 
pain, weakness, and instability in his left ankle as a result 
of the in-service injury.  On examination, it was noted that 
he had good range of motion in the lower extremities and 
vertebral column.  He was given a diagnosis of "[r]esiduals, 
left ankle sprain, mild to moderate severity."  In August 
1980, VA granted service connection for residuals of the 
sprain.

The veteran underwent a VA examination in November 1980.  On 
physical evaluation, he had good range of motion in both 
lower extremities.  X-rays of the left ankle revealed no 
evidence of fracture, dislocation, or other bone or joint 
abnormality.  The diagnostic assessment was "[r]esiduals of 
sprain, left ankle, mild severity."

The veteran underwent another VA examination in February 
1982.  On physical evaluation, there was no pain, swelling, 
or tenderness of the left ankle.  X-rays revealed no bone, 
joint, or soft tissue abnormality.  The diagnostic assessment 
was "[r]esiduals of left ankle sprain, none found."

Lay statements of record indicate that the veteran was 
variously observed to exhibit difficulties with his legs 
while working during the time frame from 1972 to 1984.  
Evidence of record also shows that he was treated for 
complaints involving his left ankle, knees, and low back on 
many occasions subsequent to that time frame.  Records from 
his private physician, Richard Jackson, M.D., show, for 
example, that he was seen in August and October 1984 for 
recurrent pain in his joints (including his knees) thought to 
be due to hyperuricemia.  Records also show that he was seen 
in February 1985 for complaints of pain in his knees; that he 
was treated in March 1985 for chronic ligamentous sprain of 
the left ankle; that he was seen in November 1985 for gouty 
arthritis of the right knee; that he was treated for moderate 
edema and tenderness of the ankle in January 1986; that he 
was treated in October 1987 for a tear of the right medial 
meniscus after moving furniture at home; that he was treated 
for ligamentous strain of the right knee in August 1988, 
after his son fell against it; that he was treated for a 
contusion of the right knee in September 1988; that he was 
treated in February 1989 for cervical and lumbar strain 
following an automobile accident; and that he was treated in 
March 1989 for low back pain.  More recent records continue 
to reflect ongoing treatment for various complaints related 
to these anatomical regions.
 
The veteran's claims file contains several pieces of medical 
evidence that touch on the relationship between the 
disabilities here at issue.  In September 1984, for example, 
the veteran's private physician, Dr. Jackson, noted that the 
veteran complained of pain and stiffness in both knees; that 
he had swelling in the right knee; and that he had an 
elevated uric acid level that required him to take 
ColBenemid.  Dr. Jackson noted a mild effusion of the bursa 
that did not restrict motion.  He stated, "[the veteran's] 
right knee is made worse because of his easily sprainable 
left ankle.  He has to walk with extra pressure on his right 
ankle to compensate for the weakness of the left ankle."

When the veteran was examined for VA purposes in January 
1985, he reported that, because of left ankle pain, he put 
more pressure on his knees.  He complained of pain, 
stiffness, and swelling.  On examination, it was noted that 
he had slight swelling and crepitus in the right knee.  There 
was no tenderness and no definite restricted movements.  X-
rays showed degenerative changes bilaterally.  As for the 
left ankle, it was noted that the veteran felt some 
discomfort on abduction.  X-rays showed no evidence of 
fracture, dislocation, or other significant abnormality.  The 
pertinent final diagnoses were residuals, left ankle sprain, 
and degenerative disease of both knees "possibl[y] secondary 
to left ankle disability."

April 1991 x-rays of the veteran's left ankle were 
essentially normal.  On VA examination in November 1991, it 
was noted that he tenderness to palpation over the medial and 
lateral aspects of the left ankle and limitation of motion.  
The diagnostic assessment was "[p]ast history of injury of 
left ankle-with residual pain and limitation of range of 
motion."

In July 1992, the veteran was afforded a VA fee-basis 
examination.  He reported that he could not put any pressure 
on his left ankle without pain, and said that, as a result of 
protecting his left ankle, he had caused his right knee to 
wear out.  On examination, the veteran was noted to walk 
without an antalgic limp or gait; however, he stated that he 
could not walk on heels or toes secondary to pain and that he 
also had some difficulty with balance.  The examiner noted 
that the veteran showed signs suggestive of 
symptomagnification, where he would assume a somewhat rigid 
posture with any attempted manipulations of the lower 
extremity, and that this was "completely non-physiologic."  
The final diagnoses were arthralgia of the right knee, 
associated with patellofemoral osteoarthritis, and subjective 
painful left ankle with history of previous ligamentous 
injury.

In November 1992, the veteran presented for VA treatment of 
left ankle and right knee difficulties.  It was noted that he 
had a service-connected injury to the left ankle; that he 
still favored the left; and that he had increased problems 
with the right knee, "possibly due to favoring left ankle."  
On consultation in December 1992, he complained that his left 
ankle was sore, and that he had soreness and locking in his 
right knee.  Examination of the left ankle revealed no 
swelling or tenderness, and a good range of motion.  
Examination of the right knee revealed slight lateral 
instability.  The final clinical impression was that the 
veteran had "[right] knee [and left] ankle pain [secondary] 
to old injury."  

When the veteran was examined for VA purposes in February 
1996, he complained of right knee and back pain.  On clinical 
evaluation, the examiner indicated, among other things, that 
there were signs of submaximal effort and symptom 
magnification.  The pertinent final diagnoses were 
"complaints of low back pain with no radicular findings, 
suboptimal range of motion testing noted," and "decreased 
range of motion in right knee and left ankle with some 
degenerative changes noted."
        
As to the back, the examiner stated, "I see nothing specific 
in his history or physical to suggest that his current [low 
back] symptom complex is related to his old service[-
]connected ankle injury.  He has done many, many years of 
labor after that time and has had a lifelong history of 
smoking and drinking which just as easily could be 
contributing to his current symptom complex."

As to the right knee, the examiner stated, "After the 
service, the patient has done many, many years of labor and 
also smoking and drinking.  There is nothing specific in his 
evaluation to suggest his current [right knee] symptoms are 
any more related to his service connected time than they are 
to his time in the private sector or due to expected 
degenerative changes brought on by his lifestyle."

In July 2002, the veteran saw his private physician, Dr. 
Jackson.  Apparently, he asked Dr. Jackson to "look at VA 
papers concerning disability."  In the "Chief Complaint" 
portion of the treatment report, Dr. Jackson wrote "[left] 
ankle sprain-caused knee and back pain."  His 
diagnosis/assessment was that the veteran had osteoarthritis 
of the spine and knees.

When the veteran was examined for VA purposes in November 
2002, he complained that his back and knees had bothered him 
for years.  Following the examination, the examining 
physician concluded that the veteran had evidence of a 
bilateral sacroiliitis that "was not caused by his left 
ankle injury nor was it exacerbated by his left ankle 
injury."  The examiner also concluded there was evidence of 
mild degenerative joint disease of both knees that "was not 
caused by his left ankle injury, nor was it exacerbated by 
his left ankle injury."  The examiner added, "It is not 
impossible that the patient has an inflammatory arthropathy 
that may have contributed to his left ankle disability.  In 
addition, such an inflammatory arthropathy could certain[ly] 
cause the bilateral sacroiliitis.  The mild DJD of both knees 
is most consistent with the natural aging process."
        
In December 2002, the examiner who conducted the November 
2002 VA examination prepared an addendum to her report.  She 
indicated that testing had revealed a probability that the 
veteran had an ankylosing spondylitis.  She opined that his 
bilateral sacroiliitis was "almost certainly" due to 
ankylosing spondylitis, and indicated that ankylosing 
spondylitis might contribute to some of his other joint 
arthralgias as well.
        
In May 2006, the Board requested an opinion from a medical 
expert.  In a June 2006 report, the opining physician noted 
that the veteran had a long, complicated history with 
problems with a number of joints, and that he had at various 
times been diagnosed with gout and ankylosing spondylitis.  
The physician also noted that the veteran had not had surgery 
or cast treatment for the left ankle.  Based on his review of 
the record, the physician found that it was not likely that 
the veteran had current disabilities of the knees or low back 
that were caused or chronically worsened by the service-
connected left ankle disability.  He stated:
        
In my 30 years of experience, it is difficult to 
prove that problem A resulted in problem B.  
On[] the on[]e case I can recall, the patient 
had an ankle problem that caused him to fall, 
causing a direct injury to the knee on the same 
side.

The patient has too many other problems going on 
to make any such connection.

In December 2006, the Board sought another expert medical 
opinion.  In an April 2007 report, the opining physician 
noted that the veteran had sustained an ankle injury in 1970 
and that he had continued to have pain and instability in the 
ankle despite being treated for two weeks in a cast.  The 
physician noted that the veteran had been diagnosed with 
ankylosing spondylitis (AS) in 1975, that he had been 
diagnosed with hyperuricemia in 1984 and 1985, and that he 
had suffered a tear of the right medial meniscus in 1987, 
with a ligamentous injury to the same knee one year later and 
a subsequent bruise.  The physician also noted that the 
veteran had been involved in a motor vehicle collision the 
following year, that he had been diagnosed with a lumbar 
strain, and that he subsequently complained of low back pain 
during the month following the accident.  As to the etiology 
of the veteran's knee and low back disabilities, the 
physician stated, in pertinent part:

I have extensively reviewed the medical record 
of the patient . . . .

*                   *                    *

Unquestionably, the patient sustained an ankle 
injury while on active duty.  As described in 
the chart, this type of injury could certainly 
lead to chronic ankle pain and instability; 
however, it is documented several times in the 
chart that the patient's ankle appeared normal 
and without swelling.  Radiographic imaging of 
the ankle revealed some irregularity of the 
joint, which could be attributed to an articular 
injury at the time of the sprain that may have 
lead to degenerative post-traumatic arthritis of 
the ankle joint.  As for his knees and low back, 
it is impossible to determine whether this 
patient's degenerative changes occurred as a 
result of his ankle sprain, and based upon 
modern treatments for ankle sprains and long 
term outcome data, there is no link between 
degenerative joint disease in the knees and 
ankle sprains.  As for his low back, the pain 
and immobility is most likely secondary to 
ankylosing spondylitis, and it is extremely 
unlikely that the patient's ankle sprain 
contributed to this disability.  Certainly, 
abnormal gait has been attributed to abnormal 
wear of the joints, but with a patient who has 
gout and AS, as well as a chronically painful 
ankle, it is impossible to say with any degree 
of certainty what is the true cause of his 
degenerative joint disease.  Of note, the 
patient was examined in 1992, and it is 
documented that the patient ambulated with a 
normal gait.  Also in the examination records 
from 2002, it was opined that the patient's knee 
and low back problems were not related to his 
ankle injury.

It is my professional opinion, based upon 
reviewing these medical records, that this 
patient's concomitant conditions of his low back 
and bilateral knees, are much less than 50% 
likely to be related to his left ankle 
instability (which by the way, was examined and 
reported as stable to varus/valgus stress on 
stress radiographs and was not reported to be 
unstable on physical exam).

The Board has reviewed the various medical opinions of 
record, and has assessed their probative value.  With respect 
to the VA opinion from January 1985, and the VA treatment 
record entry from November 1992-to the effect that it is 
"possible" that the degenerative disease of one or both of 
the veteran's knees is secondary to his left ankle 
disability-the Board notes that those opinions are stated in 
speculative terms.  The January 1985 opinion sets out no 
substantive rationale for the etiology suggested, and there 
is no indication that the care provider who made the November 
1992 record entry ever reviewed the veteran's claims file.  
As a result, those pieces of evidence are of limited 
probative value.  With respect to the VA treatment record 
entry of December 1992, to the effect that the veteran's 
right knee and left ankle pain are "secondary to old 
injury," the Board notes that it is not clear from that 
entry whether the examiner intended to suggest an actual 
secondary relationship between the veteran's left ankle and 
right knee disabilities.  The examiner did not provide any 
substantive rationale to support such a conclusion; nor did 
he review the veteran's claims file.  Consequently, his 
statements as to etiology are of little value in resolving 
the present appeal.

The opinions contained in the report of the veteran's 
February 1996 VA examination, pertaining to the right knee 
and back, are rather equivocal in their totality.  In effect, 
they amount to nothing more than a statement that the 
disabilities of those regions "may or may not" be related 
to service-connected disability.  As such, they are of 
limited use.  As for Dr. Jackson's statement from July 2002, 
to the effect that the veteran's left ankle sprain caused his 
knee and back pain, and the expert opinion from June 2006, to 
the effect that it is unlikely that the veteran's knee and 
low back disabilities are secondary to his left ankle 
disability, the Board finds that those pieces of evidence are 
also entitled to little weight.  Dr. Jackson's statement is 
conclusory, as is the expert opinion, and it appears that the 
expert relied, at least in part, on an inaccurate factual 
assumption in formulating his conclusions; namely, that the 
veteran had not had cast treatment for his ankle.

The opinion contained in the report of the veteran's November 
2002 VA examination, to the effect that the veteran's low 
back disability was not caused or aggravated by his left 
ankle injury, is likewise conclusory.  With respect to the 
opinion in that report pertaining to the knees, however-to 
the effect that the degenerative changes in those regions 
were not caused or aggravated by the left ankle injury-the 
examiner provided an explanation for that conclusion, i.e., 
that the degenerative changes were "most consistent with the 
natural aging process."  Consequently, and because the 
examiner also reviewed the veteran's claims file, the Board 
finds that that portion of the opinion is probative.  The 
Board also finds that Dr. Jackson's statement from September 
1984-to the effect that the veteran's right knee disability 
was made worse because of his left ankle-is entitled to 
considerable weight.  Although it does not appear that Dr. 
Jackson reviewed the veteran's claims file prior to offering 
that opinion, it appears clear that Dr. Jackson was actively 
involved in the veteran's treatment and was quite familiar 
with his condition.  In addition, he provided an explanation 
for his conclusion; namely, that the veteran had to walk with 
extra pressure on his right ankle to compensate for weakness 
of the left ankle.

Following a review of all of the pertinent evidence, however, 
it is the Board's conclusion that the weight of the evidence 
is against the veteran's claims for secondary service 
connection.  In the Board's view, the most probative piece of 
evidence on the questions here at issue is the opinion 
offered by the independent medical expert in April 2007.  
That opinion was based on a review of the entire claims file, 
including all of the prior opinions of record, contains a 
thorough discussion of the relevant facts, and provides 
reasoned support for the final conclusions offered.  The 
examiner frankly acknowledged the difficulties posed by the 
veteran's case-noting that it was impossible to identify 
with certainty the true cause of the veteran's complaints-
but ultimately concluded, in terms of overall probability, 
that is was much less than 50 percent likely that the 
veteran's knee and low back conditions were related to his 
left ankle disability.  The 2007 opinion is more thorough 
that the September 1984 opinion from Dr. Jackson, in terms of 
discussing the veteran's relevant medical and military 
background, and-unlike with much of the other opinion 
evidence of record-states final conclusions in terms that 
are neither equivocal nor conclusory.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the veteran's claims for secondary service connection.  This 
portion of his appeal must be denied.


ORDER

The claim for service connection for low back disability 
secondary to residuals of left ankle sprain is denied.

The claim for service connection for bilateral knee 
disabilities secondary to residuals of left ankle sprain is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


